Citation Nr: 1438067	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-23 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for neck (cervical spine) disability.
 
2.  Entitlement to service connection for lumbar spine disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and T.E.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.  The Veteran also had a period of Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the claim for degenerative disc disease (DDD) with bilateral radiculopathy of the lower extremities and spondylosis of the lumbar spine.  The disability has been recharacterized as it appears on the cover page of the instant decision.  The Veteran filed a notice of disagreement (NOD) in June 2009.  A statement of the case (SOC) was issued in January 2010.  The Veteran perfected his appeal in April 2010.

This matter also comes before the Board on appeal from a September 2010 rating decision, which denied entitlement to service connection for a neck injury, as well as determining that new and material evidence had not been submitted to reopen a claim of service connection for a chest injury.  The Veteran filed an NOD in November 2010.  An SOC was issued in December 2010.  The Veteran perfected his appeal in January 2011.

The Veteran presented testimony before the Board in October 2011.  The transcript has been associated with the claims folder.

In a decision dated May 2012, the Board denied the Veteran's application to reopen a claim of service connection for residuals of a chest injury.  The remaining claims currently listed on the title page were REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  The appeal is again remanded to the AOJ.
REMAND

In a July 2014 letter, the Board informed the Veteran that the Veterans Law Judge (VLJ) who conducted the October 2011 hearing was no longer employed by the Board and gave him the option of appearing at another hearing before a VLJ.  Later that month, the Veteran affirmed that he wanted to testify at another hearing before a different VLJ who will decide his case.  38 C.F.R. § 20.700(a).  Therefore, a remand is necessary in order to afford the Veteran his requested hearing. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video-conference hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

